 





Exhibit 10.4

2004 MOODY’S CORPORATION

COVERED EMPLOYEE CASH INCENTIVE PLAN
 

1. Purpose of the Plan

      The purpose of the Plan is to advance the interests of the Company and its
stockholders by providing incentives in the form of periodic cash bonus awards
to certain management employees of the Company and its Subsidiaries, thereby
motivating such employees to attain performance goals established pursuant to
the Plan.

 

2. Definitions

      The following capitalized terms used in the Plan have the respective
meanings set forth in this Section:



        (a) Act:     The Securities Exchange Act of 1934, as amended, or any
successor thereto.           (b) Award:     A periodic cash bonus award granted
pursuant to the Plan.           (c) Beneficial Owner:     As such term is
defined in Rule 13d-3 under the Act (or any successor rule thereto).          
(d) Board:     The Board of Directors of the Company.           (e) Change in
Control:     The occurrence of any of the following events:



        (i) any “Person” as such term is used in Section 13(d) and 14(d) of the
Act (other than the Company, any trustee or other fiduciary holding securities
under an employee benefit plan of the Company, or any company owned, directly or
indirectly, by the stockholders of the Company in substantially the same
proportions as their ownership of stock of the Company), becomes the Beneficial
Owner, directly or indirectly, of securities of the Company representing 20% or
more of the combined voting power of the Company’s then outstanding securities;
          (ii) during any period of twenty-four months (not including any period
prior to the Effective Date), individuals who at the beginning of such period
constitute the Board, and any new director (other than (A) a director nominated
by a Person who has entered into an agreement with the Company to effect a
transaction described in Sections 2(e)(i), (iii) or (iv) of the Plan, (B) a
director nominated by any Person (including the Company) who publicly announces
an intention to take or to consider taking actions (including, but not limited
to, an actual or threatened proxy contest) which if consummated would constitute
a Change in Control or (C) a director designated by any Person who is the
Beneficial Owner, directly or indirectly, of securities of the Company
representing 10% or more of the combined voting power of the Company’s
securities) whose election by the Board or nomination for election by the
Company’s stockholders was approved in advance by a vote of at least
two-thirds ( 2/3) of the directors then still in office who either were
directors at the beginning of the period or whose election or nomination for
election was previously so approved, cease for any reason to constitute at least
a majority thereof;           (iii) the stockholders of the Company approve a
merger or consolidation of the Company with any other corporation, other than a
merger or consolidation (A) which would result in the voting securities of the
Company outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) more than 50% of the combined voting power of the voting
securities of the Company or such surviving entity outstanding immediately after
such merger or consolidation and (B) after which no Person would hold 20% or
more of the combined voting power of the then outstanding securities of the
Company or such surviving entity; or

 



--------------------------------------------------------------------------------



 





        (iv) the stockholders of the Company approve a plan of complete
liquidation of the Company or an agreement for the sale or disposition by the
Company of all or substantially all of the Company’s assets.



        (f) Code:     The Internal Revenue Code of 1986, as amended, or any
successor thereto.           (g) Committee:     The Governance and Compensation
Committee of the Board, or any successor thereto or any other committee
designated by the Board to assume the obligations of the Committee hereunder.  
        (h) Company:     Moody’s Corporation, a Delaware corporation.          
(i) Covered Employee:     An employee who is, or who is anticipated to become, a
covered employee, as such term is defined in Section 162(m) of the Code (or any
successor section thereto) and the Treasury Regulations promulgated thereunder.
          (j) Effective Date:     The date on which the Plan takes effect, as
defined pursuant to Section 13 of the Plan.           (k) Participant:     A
Covered Employee of the Company or any of its Subsidiaries who is selected by
the Committee to participate in the Plan pursuant to Section 4 of the Plan.    
      (l) Performance Period:     The calendar year or any other period that the
Committee, in its sole discretion, may determine.           (m) Person:     As
such term is used for purposes of Section 13(d) or 14(d) of the Act or any
successor sections thereto.           (n) Plan:     The 2004 Moody’s Corporation
Covered Employee Cash Incentive Plan.           (o) Shares:     Shares of common
stock, par value $0.01 per Share, of the Company.          
(p) Subsidiary:     A subsidiary corporation, as defined in Section 424(f) of
the Code (or any successor section thereto).

 

3. Administration

      The Plan shall be administered by the Committee or such other persons
designated by the Board. The Committee may delegate its duties and powers in
whole or in part to any subcommittee thereof consisting solely of at least two
individuals who are each “non-employee directors” within the meaning of
Rule 16b-3 of the Act (or any successor rule thereto) and “outside directors”
within the meaning of Section 162(m) of the Code (or any successor section
thereto) and the Treasury Regulations promulgated thereunder. The Committee
shall have the authority to select the Covered Employees to be granted Awards
under the Plan, to determine the size and terms of an Award (subject to the
limitations imposed on Awards in Section 5 below), to modify the terms of any
Award that has been granted (except for any modification that would increase the
amount of the Award), to determine the time when Awards will be made and the
Performance Period to which they relate, to establish performance objectives in
respect of such Performance Periods and to certify that such performance
objectives were attained; provided, however, that any such action shall be
consistent with the applicable provisions of Section 162(m) of the Code. The
Committee is authorized to interpret the Plan, to establish, amend and rescind
any rules and regulations relating to the Plan, and to make any other
determinations that it deems necessary or desirable for the administration of
the Plan; provided, however, that any action permitted to be taken by the
Committee may be taken by the Board, in its discretion, to the extent that any
such action taken by the Board is consistent with the applicable provisions of
Section 162(m) of the Code. The Committee may correct any defect or omission or
reconcile any inconsistency in the Plan in the manner and to the extent the
Committee deems necessary or desirable. Any decision of the Committee in the
interpretation and administration of the Plan, as described herein, shall lie
within its sole and absolute discretion and shall be final, conclusive and
binding on all parties concerned. Determinations made by the Committee under the
Plan need not be uniform and may be made selectively among Participants, whether
or not such Participants are similarly situated. The Committee shall have the
right to deduct from any payment

 



--------------------------------------------------------------------------------



 



made under the Plan any federal, state, local or foreign income or other taxes
required by law to be withheld with respect to such payment. To the extent
consistent with the applicable provisions of Sections 162(m) of the Code, the
Committee may delegate to one or more employees of the Company or any of its
Subsidiaries the authority to take actions on its behalf pursuant to the Plan.
 

4. Eligibility and Participation

      The Committee shall designate those persons who shall be Participants for
each Performance Period. Participants shall be selected from among the Covered
Employees of the Company and any of its Subsidiaries who are in a position to
have a material impact on the results of the operations of the Company or of one
or more of its Subsidiaries.

 

5. Awards

      (a) Performance Goals. A Participant’s Award shall be determined based on
the attainment of one or more pre-established, objective performance goals
established in writing by the Committee, for a Performance Period established by
the Committee, (i) at a time when the outcome for the Performance Period is
substantially uncertain and (ii) not later than 90 days after the commencement
of the Performance Period to which the performance goal relates, but in no event
after 25 percent of the relevant Performance Period has elapsed. The performance
goals shall be based upon one or more or the following criteria: (i) earnings
before or after taxes (including earnings before interest, taxes, depreciation
and amortization); (ii) net income; (iii) operating income; (iv) earnings per
Share; (v) book value per Share; (vi) return on stockholders’ equity;
(vii) expense management; (viii) return on investment before or after the cost
of capital; (iv) improvements in capital structure; (x) profitability of an
identifiable business unit or product; (xi) maintenance or improvement of profit
margins; (xii) stock price; (xiii) market share; (xiv) revenues or sales;
(xv) costs; (xvi) cash flow; (xvii) working capital; (xviii) changes in net
assets (whether or not multiplied by a constant percentage intended to represent
the cost of capital); and (xix) return on assets. The foregoing criteria may
relate to the Company, one or more of its Subsidiaries or one or more of its
divisions, units, partnerships, joint ventures or minority investments, product
lines or products or any combination of the foregoing, and may be applied on an
absolute basis and/or be relative to one or more peer group companies or
indices, or any combination thereof, all as the Committee shall determine. In
addition, to the degree consistent with Section 162(m) of the Code (or any
successor section thereto), the performance goals may be calculated without
regard to extraordinary items. The maximum amount of an Award to any Participant
with respect to a fiscal year of the Company shall be $5,000,000.

      (b) Payment. The Committee shall determine whether, with respect to a
Performance Period, the applicable performance goals have been met with respect
to a given Participant and, if they have, to so certify in writing and ascertain
the amount of the applicable Award. No Awards will be paid for such Performance
Period until such certification is made by the Committee. The amount of the
Award actually paid to a given Participant may be less than the amount
determined by the applicable performance goal formula (including zero), at the
discretion of the Committee. The amount of the Award determined by the Committee
for a Performance Period shall be paid to the Participant at such time as
determined by the Committee in its sole discretion after the end of such
Performance Period.

      (c) Compliance with Section 162(m) of the Code. The provisions of this
Section 5 shall be administered and interpreted in accordance with
Section 162(m) of the Code and the Treasury Regulations promulgated thereunder
to ensure the deductibility by the Company or its Subsidiaries of the payment of
Awards; provided, however, that the Committee may, in its sole discretion,
administer the Plan in violation of Section 162(m) of the Code.

      (d) Termination of Employment. If a Participant dies, retires, is assigned
to a different position, is granted a leave of absence, or if the Participant’s
employment is otherwise terminated (except with cause by the Company, as
determined by the Committee in its sole discretion) during a Performance Period
(other than a Performance Period in which a Change in Control occurs), a
pro-rata share of the Participant’s award based on the period of actual
participation shall be paid to the Participant after the end of the Performance

 



--------------------------------------------------------------------------------



 



Period if it would have become earned and payable had the Participant’s
employment status not changed; provided, however, that the amount of the Award
actually paid to a given Participant may be less than the amount determined by
the applicable performance goal formula (including zero), at the discretion of
the Committee.
 

6. Amendments or Termination

      The Board or the Committee may amend, alter or discontinue the Plan, but
no amendment, alteration or discontinuation shall be made which would impair any
of the rights or obligations under any Award theretofore granted to a
Participant under the Plan without such Participant’s consent; provided,
however, that the Board or the Committee may amend the Plan in such manner as it
deems necessary to permit the granting of Awards meeting the requirements of
Section 162(m) of the Code or other applicable laws. Notwithstanding anything to
the contrary herein, the Board may not amend, alter or discontinue the
provisions relating to Section 10(b) of the Plan after the occurrence of a
Change in Control.

 

7. No Right to Employment

      Neither the Plan nor any action taken hereunder shall be construed as
giving any Participant or other person any right to continue to be employed by
or perform services for the Company or any Subsidiary, and the right to
terminate the employment of or performance of services by any Participant at any
time and for any reason is specifically reserved to the Company and its
Subsidiaries.

 

8. Nontransferability of Awards

      An award shall not be transferable or assignable by the Participant
otherwise than by will or by the laws of descent and distribution.

 

9. Reduction of Awards

      Notwithstanding anything to the contrary herein, the Committee, in its
sole discretion (but subject to applicable law), may reduce any amounts payable
to any Participant hereunder in order to satisfy any liabilities owed to the
Company or any of its Subsidiaries by the Participant.

 

10. Adjustments Upon Certain Events

      (a) Generally. In the event of any change in the outstanding Shares by
reason of any Share dividend or split, reorganization, recapitalization, merger,
consolidation, spin-off, combination or exchange of Shares or other corporate
exchange, or any distribution to stockholders of Shares other than regular cash
dividends, the Committee in its sole discretion and without liability to any
person may make such substitution or adjustment, if any, as it deems to be
equitable, as to any affected terms of outstanding Awards.

      (b) Change in Control. In the event that (i) a Participant’s employment is
actually or constructively terminated during a given Performance Period (the
“Affected Performance Period”) and (ii) a Change in Control shall have occurred
within the 365 days immediately preceding the date of such termination, then
such Participant shall receive, promptly after the date of such termination,
payment pursuant to his or her Award for the Affected Performance Period as if
the performance goals for such Performance Period had been achieved at 100%.

 

11. Miscellaneous Provisions

      The Company is the sponsor and legal obligor under the Plan and shall make
all payments hereunder, other than any payments to be made by any of the
Subsidiaries (in which case payment shall be made by such Subsidiary, as
appropriate).

      The Company shall not be required to establish any special or separate
fund or to make any other segregation of assets to ensure the payment of any
amounts under the Plan, and the Participants’ rights to the

 



--------------------------------------------------------------------------------



 



payment hereunder shall be no greater than the rights of the Company’s (or
Subsidiary’s) unsecured creditors. All expenses involved in administering the
Plan shall be borne by the Company.
 

12. Governing Law

      The interpretation, performance and enforcement of this Plan and any
disputes or controversies arising with respect to the transactions contemplated
herein, shall be governed by the laws of the State of Delaware, irrespective of
Delaware’s choice of law principles that would apply the law of any other
jurisdiction.

 

13. Effective Date

      The Plan shall be effective as of April 27, 2004.